      CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 1 of 19




STATE OF MINNESOTA                                                    DIS'TRICT COiJRT

COUNTY OF HENNEPIN                                       FOURTH JUDICIAL DIS]"RIC'|


Jeffrey Weisen,                                         Court File No.:

              PIaintiff,
                                                        SUMMONS
VS


TAPDA Enterprises, Inc.
d/blaMinnocoandT&AL
Schlangen,

              Defendants.



THIS SUMMONS IS DIRECTED TO TAPDA Enterprises, Inc. dlbla Minnoco and
T&ALSchlangen:

       l. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you.
The Plaintiffs Complaint against you is attached to this Sunrmons. Do not throw these
papers away. They are olficial papers that affect your rights. You must respond to this
lawsuit even though it may not yet be fileci with the Court, and there may be no court file
number on this Summons.

       2.    YOU MUST REPLY WITHIN 2I DAYS TO PROTECT YOUR zuGHTS.
You must give or rnail to the person who signed this Surnmons a written response callecl
an Answer within 21 days of the date on which you received this Summons. you must
send a copy of your Answer to the person r.vho signed this Summons located at:

      Patrick W. Michenfelder, Esq.
      Chad A. Throndset, Esq.
      Throndset Michenfelder Law Office, LLC
      One Central Avenue West, Suite 101
      St. Michael, MN 55376

      3.       YOU MUST RESPOND'fO EACH CLAIM. The Answer is your written
response to the Plaintifls Complaint. in your Answer you must state whether you agree
or disagree rvith each paragraph of the Complaint. If you believe the Plaintilf should not
be given everything asked for in the Complaint, you must say so in your Answer.
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 2 of 19




       4, YOU V/ILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. Ifyou do not Answer within 2i days, you will lose this case. You will not
get to tell your side of the story, and the Court may decide against you and award the
Plaintiff everything asked for in the Cornplaint. If you do not want to contest the claims
stated in the Complaint, you do not need to respond. A default judgment can then be
entered against you for the relief requested in the Complaint.

      5.       LEGAL ASSISTANCE. You may rvish to get legal help lrom a lawyer. If
you do not have a lawyer the Court Administrator may have information about places
where you can get legal assistance. Even if you cannot get legal help, you rnust still
provide a written Answer to protect your rights or you may lose the case.

      6.     ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or
be ordered to participate in an alternative dispute resolution process under Rule I 14 of
the Minnesota General Rules of Practice. You must still send your rvritten response to
this Complaint even if you expect to use alternative means of resolving this dispute.



                                         THRONDSET MICHENFELDER, LLC



Dated: December
                  l-,   zo,,o            By
                                                  A              (#a26rt9t
                                           Patri ckW. Michenfel der (#A242A7X)
                                         Cornerstone Building
                                         One Central Avenue W., Suite 101
                                         St. Michael, MN 55376
                                         Tel: (763) 5 15-61 10
                                         Email: chad@throndsetlaw.com
                                         Email : pat@throndsetlaw. com
                                         A t t or ne y s fa r P I a int iff




                                              2
      CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 3 of 19




STATE OF MINNESOTA                                                    DISTRICT COURT

COLINTY OF HENNEPIN                                     FOURTH JUDICIAL DISTRICT


Jeffiey Weisen,
                                                        Court File No.:

              Plaintiff,                                COMPLAINT
vs



TAPDA )lnterprises, lnc.
d/b/aMinnocoandT&AL
Schlangen,

              Defendants.



       Plaintifl by and through his undersigned counsel, bring this action   againsr   TAPDA

Enterprises, Inc. dlbia Minnoco and T   & A L Schlangen, for violations of the Americans
with Disabilities Act, 42 u.s.c. $ l2l8l, et seq, (the "ADA'') and its implementing

regulations, and allege as follows:

                                      INTRODUCTION

       l.     This case concerns Defendants' fbderal statutory obligation to ensure its

facility becomes. and remainr, compliant with the ADA" Accordingly, Plaintiff seeks: l)

remediation of the unlawful architectural barriers described below; and2) modification    of
Defendants' ADA related policies, procedures, and practices in order to ensure that the

fbcility remains ADA compliant. Plaintiff also seeks a nominal monetary award, his
       CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 4 of 19




reasonable attorneys' fees, litigation expenses, and costs, and such other relief as is deemed

.iust and proper, and/or is allowable under Title       III of the ADA.
        2.      The ADA. enacted        in   1990, is the central civil rights law protecting people

with disabilities,   a   group of Arnericans who are too often overlooked and undervalued. The

ADA    uses dilferent means than other        civil rights laws, but the purpose of the laws is the

same: the eradication of discrimination. As one legal scholar explained: A single step in

front of a store may not immediately call to mind images of Lester Maddox standing in the

door of his restaurant to keep blacks out. But in a crucial respect they are the same, for          a

step can exclude a person who uses a wheelchair just as surely as a no-blacks-allowed rule

can exclude a class of people. Samuel Bagenstos, The Perversity of Limited             Civil Rigkts
Remedies: The Case of "Abusive" ADA Litigation,s4 UCLA L. Rev. 1,23                  Q}Aq.
        3.     Though disability rights laws are supposed to prevent the continued isolation

and segregation of people with disabilities in the same tradition as other civil rights laws,

some appear to regard disability rights requirements        - particularly those involving   physical

access requirements, such as ramps and hand rails          - as diffbrent. and less important, than
other civil rights . The Case     of "Abusive" ADA Litigarian, suprc, at 24. Some also appear

to   assume that     ADA     cases are abusive     or unnecessary drains on courts; but private

enibrcement is central to accomplishment of the ADA's rightful purposes and, as has been

demonstrated repeatedly, compliance does not happen without the credible threat of private

enforcement. Id. at9.




                                                    7
       CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 5 of 19




           4.      Title III of the ADA prohibits discrimination by places of "public
accommodation,o'as that term is defined by 42 U.S.C.            $l2lSl {7}.It   requires places   of
public accommodation to be readily accessible to" an independently usable by, individuals

with disabilities.42 U.S.C. g 12t82.

           5.      Under 28 C.F"R. $ 36.201 (b) both the landlord who owns a building that

houses a place of public accommodation and the tenant who owns or operates a place                of
public accomrncldation subject to the requirements of the ADA.

           6.      Violation   of the ADA's    standards   of accessible design are actionable
violations of the act. See e.g., Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (gth Cir.

201 l ).

           7   .   Plaintifl seeks a peffnanent injunction, pursuant ta 42 U.S.C. $ 121SS(aX2)

and 28 C.F.R. $ 36.504(a) directing Defendants to make readily achievable alterations to

their facility so as to remove architectural barriers to access and make their facility fully

accessihle to and independently usable by individuals with disabilities in accordance with

the requirements of the ADA.

           8.      In addition to remediation ofthe architectural barriers above, injunctive relief

as to Delbndants'       ADA related policies, procedures and practices is required to      ensure

Defendants' facility remains ADA compliant under 42 U.S,C. g 121SS(a) (2) and 23 C.F.R.

$   36.21I and 36.501.

           9.      The violations in this case are clear and correcting them would involve only

minimal expense -- yet Defendants have failed to identify and correct the violations even

                                                   J
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 6 of 19




though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of

Defendants'      ADA related policies,        procedures and practices and underscores the

importance of this portion of Plaintiffs'claim.

       10.       Without adequate policies, practices and procedures in place, there is no

assurance that the accessible features in the facility      will rernain operable and compliant,

and no assurance that Defendants       will   stay abreast of their ADA related obligations under

the law.

       1   1.    Plaintiff also seeks a nominal monetary award in accordance with authority

including Tayler Bayer v. Neiman Marcus Group,1nc., No. 15-15287 (9th Cir. 2017) and

his reasonable attorneys' fees, litigation expenses, and costs of suit pursuant to 42 U.S.C.

$ 12205,28 C.F.R. $ 36.505 and such otherrelief           as is deemed   just and proper, andlor is

allowable under Title III of the ADA.

       12.       Despite passage of the ADA more than 25 years ago, to this date, Defendants'

property is not fully accessible to, and independently usable by, persons with disabilities.

Defendants have failed       to remove architectural barriers and take the actions          clearly

required ,rf    it by the ADA,   even though such actions are readily- achievable. Defendants'

conduct constitutes an ongoing and continuous violation of the law.

                                 JURISDICTION AND VENUE

       13.       Jurisdiction   of this Court arises under Title III of the       Americans with

Disabilities Acl (the ADA).42 U.S.C. ${i 12181-12189, which provides for concurrent

state and federal court   jurisdiction. Federal jurisdiction arises under 23 U.S.C. $$ i33l and

                                                   4
      CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 7 of 19




l3a3{aX3) because this action includes federal law claims brought pursuant to Title III        of

the ADA. The Court also has jurisdiction to issue a declaratory judgment pursuant io 28

U.S.C. $ 2201 and Fed R. Civ" P. 57 andlor Minn. Stat. $ 555.01 et. seq. and Minn. R. Civ.

Pro. 57.

       14.     Venue in this judicial district is proper because Delendants are located in and

transact business within this judicial district and have sulficient contacts to be subject to

personaljurisdiction in this judicial district, and because this is the judicial district in which

the acts and ornissions giving rise to the claims occurred.

                                           PARTIES

       15.     Plaintift Weisen suflers lrom paraparesis of both lower limbs. neurogenic

bladder. and chronic pain, among other things. Mr. Weisen is fully dependent upon the

use of a u'heelchair or motor scooter.   Mr. Weisen su{'fers frorn, and all times relevant hereto

has suflbred from, a legal disability as defined by the    ADA,42 U.S.C. $ 12102(2]. He is

therefore a member ofthe protected class under the ADA and the regulatierns implementing

the ADA set forth at 28 C.F.R.$     36.l}l   et. seq,

        16.    Jefkey Weisen has an acute understanding ofthe discrimination people with

disabilities regularly encounter when businesses ignore the ADA - and the humiliation,

embarrassment, stigma, physical discomlbrt, sfress, strain, fbtigue and isolation f"rom

fiiends and family that results. Mr. Weisen is also well-aware of the benefits for the

disabled when responsible business owners take the ADA's requirements seriously. Mr.

Weisen is very much committed to doing allthat he can to help himself. and other disabled


                                                 5
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 8 of 19




people, by pursuing a cause - holding businesses accountable lbr ignoring the ADA - that

others may turn away from.

       17.        Jeffrey Weisen, age 58, resides in Minnesota. He regularly frequents

businesses   in the Twin Cities    Metropolitan and surounding arca (Area) including

restaurants" convenience stores" general stores. grocery stores and other businesses - and

has done so for years and years. The ability to independently patronize businesses in the

Area is important to Mr. Weisen and his quality of lifbt it enables him to obtain necessar.v

goods anel services and allows him to interact i,vith the community, which is a critical social

outlet for him.

       18.    Compliance with Title     III is critical fcrr the disabled community. If, for
example, a toilet is not accessible with adequate maneuvering space, grab bars, etc. the

disabled either cannot toilet, or cannot do so without assistance. Disabled individuals have

been forced       to urinate and defecate on themselves           because a place       of public
accommodation did not have an accessible toilet. Sinrilarly, without a properly striped

parking lot including accessible parking and an accompanying access isle, disabled

individuals face the threat that another may park so close to the vehicle he or she is

travelling in that he or she rvill be unable to access that vehicle until the car parked beside

it is moved" or without excessive struggle    and risk of injury. Improper slopes at parking

spaces and access aisles can result in a wheelchair    rolling away frorn a disabled individual

while transitioning from their vehicle and cause risk of injury. Improper slopes along

access routes and sidewalks can make access        difficult, taxing,   cause physical discomfort.


                                               6
      CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 9 of 19




and puts the disabled individual at risk for    injury. And rvithout an accessible     entrance,

disabled individuals are excluded lrom independent access to the premises entirely.

       19.     Delendant TAPDA Enterprises, Inc. d/bla Minnoco ("Minnoco") owns andl

or operates Minnoco and/or is the lessee of the real property upon which it is located at

13400 Grove Drive, North. Maple Grove, MN, a place of public accommodation within

the meaning of the ADA.

       24.     Defendant T &    A L Schlangen, owns andior is the lessor of the real propertv

upon which Minnocn is located, a place of public accommodation within the meaning             of
the ADA.

                              ARCHITECTURAL BARRIERS

       21.     Within the applicable limitations period, Mr. Weisen patronized Minnoco"

encountered and was subjected to discriminatory barriers which hindered andlor precluded

his ability to patronize the business. Unlalvful barriers at the business include, but not

necessarily lirnited to. the fcrllowing:

       a.      a portion   of the disabled accessible parking space(s) andlor access aisles(s)

is steeper than 1:48 (Za/a) in violation r;f the 20t0   ADA Standards 502.4;

       b.      lack of proper disabled parking signage in violation of the 2010 ADA

Standards 502.6 and the 1991 ADA "Safe Harbor" Standards, 4.6 fcrr reasons including the

fact that the bottom of the sign is not at least 60 inches from the ground;

       c.      the running slope of the walking surface exceeds      Sa/a   in violation of 2010

ADA Standards 403.3;

                                                7
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 10 of 19




      d.      the cross slope of the walking surface is steeper than 1:48 (2.08%) in

violation of the 2010 ADA Standards 403.3; and

      e.      a bathroom lock that is not operable with one hand without tight grasping,

pinching, or twisting in vialation of the 2010 ADA Standards 309.4, and that is located

higher than 48 inches above the floor in violation of the 2010 ADA Standards 404.2.7.

                     POLICIES. PROCEDURES. AND PRACTICES

      22.     In addition to remediation of the architectural barriers above, iniunctive relief

as to Delbndants'   ADA related policies, procedures and practices is required to ensure

Def-endants' facility remains ADA compliant under 42 U.S.C. $ 12188(a) (2\and28 C.F,R.

$ 36.211 and 36.501.

       23.    Defbndants' ADA related policies. procedures, and practices are inadequate.

       24.    The violations in this case are clear and correcting them rvould involve only

minimal expense -- yet Defendants have failed to identiff and eorrect the violations even

though the ADA was enacted 28 years ago, This speaks clearly to the inadequacy of

Defendants'   ADA related policies.        procedures and practices and underscores the

importance of this portion of Plaintifls claim.

       25.    Without adequate policies, practices and procedures in place. there is no

assurance that the accessible features in the facility   will remain operable   and compliant,

and no assurance that Defendants    will   stay abreast of their ADA related obligations under

the law.




                                                I
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 11 of 19




          26.      The above listing is not to be considered all-inclusive of the barriers and

violations of the ADA which exist at the facility. In order to lully idenris all of the

discriminatory conditions at the facility, Plaintiff requires an inspection r.vhich      will    be

sought in the discovery phase of this litigation"

          27.      Compliance with the ADA is required by 42 U.S.C. g t2lS2(bX2XAXlv)

because remedying the barriers identifled is readily achievable due to the lack of     difticulty

ancl low cost       of remedying the barriers. Sorne of the above-listed violations can be

remedied through the same measures prescribed            by lederal regulation   as exarnples    of
modifications that are u'readily achievable." 28 C.F.R. $ 36.304(b).

          28.      Compliance is also readily achievable due to the significant assistance

available   ter   businesses. Section 44 of the IRS Code alk:rvs a Disablecl Access tax credit

for srnall businesses with 30 or fewer full-time employees or with total revenues of $l

million or less, which is intended to offset the cost of undertaking barrier removal     and

alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduction

for businesses of all sizes for costs incurred in removing architectural barriers. up to

$15,000. See ADA lJpdate: A Primer for Small Business.

http://www.Ada.govlregs20 l0/smallbvsinesslsmallbusprimer20 l0,htm#ta{ (Mar. I 6,

201 1).

          29.      As a person r,vith a disability, Mr, Weisen has a personal interest in having

full and equal access to places of public         accommodation and to the goods, services,

facilities, privileges, advantages or other things offered therein.


                                                  9
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 12 of 19




        30.    Mr. Weisen is not able to access lhe facility independently on a full and equal

basis and is excluded from    full and equal enjoy-ment of the goods. services, privileges,

advantages, and/or accommodations offered therein because of his disabilities and due to

the barriers to access and violations of the ADA that exist at Defendants' facility.

        31.    Mr. Weisen lives near to the facility. Mr. Weisen intends to patronize the

lacitity in the f'uture, although the unlawtirl barriers described herein prevent hirn fiom

being able to do so independently and deter him fiom doing so. Jeflrey Weisen's condition

varies and, depending on the status of his condition on a given day, he is sometimes

dependent upon having someone take him to or accompany him when he visits places. This

limits his ability to make definitive plans to retum to a place on a specilic date. But      he

regularly patronizes businesses in the vicinity of the f-acility and rvould return to patronize

the lbcility in the imminent future but lor the barriers described herein.

        32.    The violations discussed above presently deter and discourage Mr. Weisen

from returning to the facility for reasons including. but not necessarily limited to" the

fcrllowing: the above-reflerenced violations make      it difficult or impossible for him to
patronize the facility unless he twists, struggles and strains himselfl or obtains help from

others; and puts him at risk of injury.   All of these things negatively   aff'ect Mr. Weisen's

sense   of   independence and can lead      to humiliating   accidents, derisive comments.

embarrassment, a loss of dignity, and feelings of being stigmatized as different or inferior.

        33.    Mr. Weisen will return and patronize the lacility r.vithout hesitation rvhen the

barriers identified herein have been removed or cured: and he      will return within the next

                                               10
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 13 of 19




year in any event, albeit not independently, because it is located in an area he regularly

socializes in and because he is interested in checking on the Defendants' ADA compliance

and that of other similar businesses as a tester in hopes to thereby increase accessibility for

the disabled.

         34.     Defbndants have intentionally maintained the facility        in a condition that
violates the ADA fbr reasons including, but not limited to, the following: the ADA was

passed   in   1990 and has been   well publicized; lhe above-described barriers are intuitive and

obvieius; ADA Title     III compliance information      and assistance is readily available, at no

cost (see e.g., ada.gov); Defendants exercised control over the conditions at the facility:

and Defendants have and continues to maintain the fbcility in a condition that does not

comply with the easily understandable accessibilitv design standards that apply here and

which can be achieved at modest expense.

         35.     Jefkey Weisen is without adequate remedy at law, has suffered and               is

suffering irreparable harm. and reasonably anticipates that he witl continue to suffer

irreparable harm upon his planned return visit to the facility unless and until Delbndants

are required to remove the architectural barriers to equal and independent access and ADA

violations that exist at Defendants' place of public accommodation, including those set

forth specifi cally herein.

         36.     Absent injunctive   reliel   Def'endants' unlawful conduct herein described   will

continue to cause injury to Plaintiff and other disabled individuals, who will ceintinue to be

unable to independently access the facility and/or to enjoy the goods, serviceso privileges,


                                                   l1
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 14 of 19




advantages andior accommodations of{bred therein on a full and equal basis, in violation

of the rights ensured to the disabled by the ADA.

    FIRST CAUSE OF ACTION: VIOLATION OF THE         ERICAN'S WITH
                 DISABILITIES ACT.42 U.S.C. Q8 I2IOI

       37.     Plaintiff incorporates and re-alleges the paragraphs above.

                        Denial of Full and Equal Eniovment and Use

       38.     Section 3A2b) of
                                  "fitle III olthe ADA,42 U,S.C.      l2ftl
                                                                 $$           et serJ.. provides

that "No individual shall be discriminated against on the basis of disability in the f'ull and

equal enioyment         of fhe goods, services.     lbcilities, privileges, advantages, or

accommodations of any place of public accommodation by any person r.vho owns, leases

(or leases lei), or operates a place olpublic accommodation."'

       39. A public accommodation           under lhe ADA includes, inter alia,          '"sales

establishrnents" and "a restaurant. bar. or other establishment serving fbod or drink." 42

r"J.s.c" $ 12182 {7}.

       40.     Defbndants have discriminated against Plaindff and others by their failure to

make their place olpublic accommodation fully accessible to persons with disabilities on

a full, equal, and independent basis in violation of 42 U.S.C. $ 12182(a) and the regulations

promulgated thereunder as described above.

       4l.     Mr. Weisen has been denied full and equal access to the facilil'and has been

denied the opportunity to participatc in or benefit from the goods. services. lacilities.

privileges, advantages" or accommodations on a full and equal basis.



                                              t2
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 15 of 19




              Failure to Remove Architectural Ba.rrierq_in an Existins Facilitv

       42.          The ADA specifically prohibits the fbilure to remove architectural barriers in

existing ibcilities where such removal is readily achievable under 42 U,S.C. $ 12182

(bX2XAXiv) and 28 C.F,R. g 36.104.

       43.          Even when an entity can demonstrate that removal of a barrier is not readily

achievable,    it   must nevertheless provide fcrr the   full and equal enjoyment of the      goods,

services, facilities, privileges, advantages, or accommodations goods available through

altemative means,          if   alternative means are readily achievable. 42 U.S.C.       $   12182

(bX2XA)iv).

       44.          Plaintiff alleges that removal of the barriers at the lacility is readily

achievable.

       45.          In the alternative, to the extent the removal of any or all of the barriers at

issue is not determined to be readily achievable, Plaintilf alleges that Defendants violated

the ADA by tbiling to make the required goods, services, etc. equally available to the

disabled lhrough alternative means.

       46.          To the extent that the facility was designed and constructed for first

occupancy after January 26, 1993, Plaintiff alleges that removal of the barriers at the

f'acility is not structurally impracticable under 42 U.S.C. $ 121S2 (b)(2)(A)(v).

       47.          To the extent that the facility rvas altered after January 26,,1992 (including,

but not limited to, any remodeling, renovation, reconstruction, historic restoration, changes

or reaffangernent in structural parts or elements, and changes or rearrangements in the

                                                   l3
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 16 of 19




configuration of walls and full-height partitions) Plaintiff alleges that that the fbcility is nor

accessible to the disabled to the maximum extent feasible under 42 U.S.C. $ 121S3 {aX2).

                     Inadecuate Policies. Procedures. and Practices

       48.     ADA Title III entities have an ongoing duty to revierv their places of public

accommodation for compliance and tcl rernediate non-compliance as required.

       49.     Defendants' ADA related policies, procedures, and practices are inadequate.

       50.     Defendants' policies, procedures, and practices (including, but not limited to,

those ensuring the identification and remediation of prohibited barriers, maintenance          of
accessible f'eatures, training and future compliance) are inadequate to ensure ongoing

compliance with the ADA and therefbre must be modilied accordingly.

       51.     The violations in this case are clear and correcting thern would involve only

minimal expense -- yet Detbndants have failed to identi$ and correct the violations even

though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of

Defendants'    ADA related policies,        procedures and practices and underscores the

importance of this portion of Plaintiffs claim.

       52,     Without adequate policies. practices and procedures in place, there is no

assurance that the accessible features in the faciliry-   will remain operable and compliant.

and no assurance that Defendants     will   stay abreast of their ADA related obligations under

the law.




                                                 14
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 17 of 19




       53.     Defendants have and continues to discriminate against Plaintiff and others

by their f'ailure to adopt and implement adequate ADA related policies, procedures           and

practices.

        54.    Injunctive relief as to Defendants' ADA related policies. procedures and

practices is required to ensure Deflendants' facility remains ADA compliant under 42

U.S.C. $ 12188(a) (2) and such other applicable legal authority.

                                Nominal Monetarv Award

       55.     Plaintiff'alleges a right to a nominal monetary award as equitable injunctive

relief in accordance with authority including Tayler Bayer v, Neiman Marcus Group,          Ine .,

No. 15-15287 (gth Cir. 2017) and such other authority as may be applicable.

                                 Attornevs'   Fees and Costs

        56.    Plaintiff has retained the undersigned counsel fbr the filing and prosecution

of this action, and are entitled to recover reasonable attorneys' fbes, litigation expenses and

costs liom Defendants, pursuant to 42 [I.S.C. $$ 12205,12117 and 28 C.F.R. $ 36.505, in

connection with the prosecution of this matter.

             SECOND CAUSE OF ACTION: DECLA,RATORY JUDGMENT

        57.    Plaintiff incorporates and re-alleges the paragraphs above.

        58.    This cause of action is brought pursuant to 28 U.S.C. $ 2201 and Fed R. Civ.

P. 57 andlor Minn. Stat. $ 555.01 et. seq. and Minn. R. Civ. Pro. 57.

        59.    Plaintiff seeks and is entitled to a judgment declaring that the Facility,   as   of

the date this matter was commenced, was being operated unlawfully and in violation of the


                                               l5
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 18 of 19




ADA and its implementing regulations fbr reasons including. but not necessarily limited to

the unlawful denial of full and equal enjoyment of use, unlawful violations of the ADA

accessible design standards. unlawfirl tbilure to remove architectural barriers, and unlawful

policies, practices andlor procedures identitied above.

       WH ERE    F   ORE,   Plai nti f'f respectful   ly requests :

       a.      That the Court issue a Declaratory Judgment determining that Defendants'

lacility. at the comrnencement of this instant suit, was being operated in violation of Title

III of the ADA, 42 U.S.C. $ 12l I l.      et seq.. and the relevant implementing regulations.

       b.      That the Court issue a permanent injunction, pursuant ta 42 U.S.C.                     $

12188(a)(2),   28 C.F.R. $ 36.504(a) enjoining Defendants from continuing                          their

discriminatory practices; including an order directing Delendants                     to   make readily

achievable alterations to their tbcility so as to remove architectural barriers to access and

make their facility fully accessible to and independently usable by individuals with

disabilities to the extent required by the ADA and enjoining operation of the Facility until

such time as the alterations are completed;

       c.      That the Coun issue a permanent injunction, pursuant ta 42 U.S.C.                      $

12188(aX2), 28 C.F.R. $ 36.504{a) enjoining Detendants to make reasonable modifications

in policies,   practices and/or procedures necessary                  to   ensure current and ongoing

compliance with the ADA and enjoining operation of the Facility until such time as the

modifications are made and implernented;




                                                       16
     CASE 0:21-cv-00024-DSD-BRT Doc. 1-1 Filed 01/04/21 Page 19 of 19




       d.    That the Court award Plaintiff injunctive relief in the form of a norninal

monetary surn;

      e.     That the Court award Plaintiff his reasonable attorneys' fees, litigation

expenses. and costs   of suit pursuant to 42 U.S.C. $ 12205, 28 C.F.R. g 36.505, or       as

otherwise provided by law; and

      f.     That the Court issue such other relief as it deems just and proper, and./or is

allowable under Title   III of the ADA.

Dated: December   ? , zozo                THRONDSET MICHENFELDER, LLC



                                          By:
                                          Chad A.                      1r9l)
                                          Patrick W. Michenfelder (#A242A7X\
                                          Cornerstone Building
                                          One CentralAvenue West, Suite 101
                                          St. Michael, MN 55376
                                          Tel: (763) 515-6110
                                          Fax: (763) 226-2515
                                          Emai I : chad@throndsetlaw.com
                                          Email : pat@throndsetlaw.com
                                          A ttor neys for P la int iff




       The undersigned hereby acknowledges that eosts, disbursement, and reasonable
attorney lbes may be awarded to lhe opposing party or parties pursuant to Minn. Stat. $
549.22r




                                                      A.            (#4261191)


                                            17
